Third District Court of Appeal
                               State of Florida

                           Opinion filed May 22, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-791
                          Lower Tribunal No. 16-7189
                             ________________


      Country Club of Miami Condominium Association, Inc.,
                                    Appellant,

                                        vs.

                           Naidima Gracia, et al.,
                                    Appellees.



      An appeal from the Circuit Court for Miami-Dade County, Abby Cynamon,
Judge.

      Kawel PLLC, and Andrew Paul Kawel and Andrew Richard Verblow, for
appellant.

     Roger Cabrera, P.A., and Roger Cabrera, for appellees.


Before EMAS, C.J., and SCALES and MILLER, JJ.

     MILLER, J.
      As we have no basis for concluding the trial court abused its discretion in

denying appellant’s motion for entitlement to attorney’s fees, we affirm. See

Kelsey v. Metro Constr., 31 So. 3d 252, 254 (Fla. 3d DCA 2010) (“The standard of

review for prevailing party attorney’s fees is abuse of discretion.” (citation

omitted)); see also Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150,

1152 (Fla. 1979) (“Without a[n adequate] record . . . the appellate court can not

properly resolve the underlying factual issues so as to conclude that the trial

court’s judgment is not supported by the evidence or by an alternative theory.

Without knowing the factual context, neither can an appellate court reasonably

conclude that the trial judge so misconceived the law as to require reversal.”); Del

Valle v. Biltmore II Condo. Ass’n, Inc., 411 So. 2d 1356, 1358 (Fla. 3d DCA

1982) (“Where, as here, the unit owner denies each and every material allegation

in a complaint for injunctive relief and, additionally, interposes affirmative

defenses . . . which, if proved at time of trial, would have precluded the

Association from obtaining the relief requested, we have no basis for concluding

that the Association was the prevailing party where the dismissal for mootness was

unrelated to the merits of the case.”).

      Affirmed.




                                          2